                                                                                                   FILED
                                                                                          2019 Jun-11 PM 12:32
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


ANN CALHOUN, as Personal }
Representative of the Estate of Beverly }
Calhoun,                                }
                                        }
     Plaintiff,                         }           Case No.: 2:18-cv-00222-MHH
                                        }
v.                                      }
                                        }
SENTRY CREDIT, INC.,                    }

       Defendant.


                                MEMORANDUM OPINION

       Plaintiff Ann Calhoun, as personal representative of the estate of Beverly

Calhoun, alleges that defendant Sentry Credit violated the Fair Debt Collections

Practices Act’s prohibition against third-party communications by calling her about

her daughter’s consumer debt.          (Doc. 22).1      On behalf of her daughter, Ms.

Calhoun asserts claims under 15 U.S.C. §§ 1692b and 1692c(b). (Doc. 22, pp. 1,

4). Sentry Credit has moved to dismiss Ms. Calhoun’s claims under §§ 1692b and

1692c(b), (Docs. 23, 30), and Ms. Calhoun seeks partial summary judgment on her

claim under § 1692b (Doc. 29). For the reasons discussed below, the Court


1
 The Court granted Ann Calhoun’s motion to substitute herself as the personal representative of
Beverly Calhoun’s estate following Beverly Calhoun’s death. (Doc. 37). Ms. Calhoun is
Beverley Calhoun’s mother. The Court expresses condolences to Ms. Calhoun for her loss.
                                              1
dismisses Ms. Calhoun’s claim under § 1692b and denies Sentry Credit’s motion to

dismiss Ms. Calhoun’s claim under § 1692c(b).

     I.   STANDARD OF REVIEW

      Rule 12(b)(6) enables a defendant to move to dismiss a complaint for

“failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). A Rule 12(b)(6) motion to dismiss tests the sufficiency of a complaint

against the “liberal pleading standards set forth by Rule 8(a)(2).” Erickson v.

Pardus, 551 U.S. 89, 94 (2007). Pursuant to Rule 8(a)(2), a complaint must

contain “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotation marks omitted). “Specific facts are not necessary; the statement

need only ‘give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.’”     Erickson, 551 U.S. at 93 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, (2007)); Twombly, 550 U.S. at 555 (Rule 8 generally

does not require “detailed factual allegations.”).

      In deciding a Rule 12(b)(6) motion to dismiss, a court must view the

allegations in a complaint in the light most favorable to the non-moving party.

Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007). A court must


                                           2
accept well-pleaded facts as true. Grossman v. Nationsbank, N.A., 225 F.3d 1228,

1231 (11th Cir. 2000). In other words, “[o]n a motion to dismiss, the facts stated

in the . . . complaint and all reasonable inferences therefrom are taken as true.”

Bickley v. Caremark RX, Inc., 461 F.3d 1325, 1328 (11th Cir. 2006) (citing

Stephens v. Dep’t of Health & Human Servs., 901 F.2d 1571, 1573 (11th Cir.

1990)). Nevertheless, on a motion to dismiss, courts “are not bound to accept as

true a legal conclusion couched as a factual allegation.” Papasan v. Allain, 478

U.S. 265, 286 (1986).

      Pursuant to this standard, the Court describes the facts alleged in the second

amended complaint in the light most favorable to Ms. Calhoun.

   II.   BACKGROUND

      Sentry Credit, Inc. is a debt collector subject to the provisions of the Fair

Debt Collection Practices Act. (Doc. 22, p. 2, ¶ 3). On January 16, 2018, Sentry

Credit sent a collection letter to Beverly Calhoun for a $12,502.92 debt that she

incurred relating to her purchase of a vehicle. (Doc. 22, p. 3, ¶¶ 7-9). Three days

later, Sentry Credit called Beverly Calhoun’s home and left a message asking her

to contact Barbara Brown, a representative of Sentry Credit. (Doc. 22, p. 3, ¶ 10).

Beverly Calhoun returned Ms. Brown’s call and informed Ms. Brown that she was

bed-ridden and would contact her after she recovered. (Doc. 22, p. 3, ¶ 11).

Beverly Calhoun provided Ms. Brown with a return phone number. (Doc. 22, p. 3-


                                         3
4, ¶ 11). After not hearing from Beverly Calhoun for three days, Ms. Brown called

Beverly Calhoun and left a message. (Doc. 22, p. 4, ¶ 12).

      On January 30, 2018, Ms. Brown called Beverly’s mother. Ms. Brown’s

conversation with Ms. Calhoun proceeded as follows:

         Answerer        Hello
         Caller:         Hi. Beverly?
         Answerer:       No.
         Caller:         Can I speak with Beverly please?
         Answerer:       You must have the wrong number.
         Caller:         Oh, I am looking for Beverly Calhoun.
         Answerer:       Now that’s my daughter but she doesn’t live here.
         Caller:         Oh. Do you know how to get in touch with her?
         Answerer:       I would have to get – I am sick but I would have to get up
                         out of bed to get her phone number because I don’t know
                         it right off. What can I help you with honey?
         Caller:         Well, it’s an important personal matter of hers. I am
                         trying to reach her.
         Answerer:       Is this about that Serra thing?
         Caller:         Uh, no. No, this isn’t regarding –
         Answerer:       Those people are dirty and have done everything to her.
         Caller:         I don’t know who Serra is. No, ma’am - No. I need – I
                         don’t know who Serra is, I have no idea -
         Answerer:       Sorry, I can’t talk to you

(Doc. 22, p. 4, ¶ 13; see Doc. 22-1). This call to Ms. Calhoun forms the basis of

her daughter’s FDCPA claim against Sentry Credit.




                                         4
    III.   DISCUSSION

       Congress enacted the FDCPA to “eliminate abusive debt collection practices

by debt collectors . . . [and] to protect consumers against debt collection abuses.”

15 U.S.C. § 1692(e). In her representative capacity, to state a claim under the

FDCPA, Ms. Calhoun must allege that (1) her daughter was “the object of

collection activity arising from a consumer debt,” (2) Sentry Credit “is a debt

collector as defined by the statute,” and (3) Sentry Credit “has engaged in an act or

omission prohibited by the FDCPA.” Helman v. Bank of Am., 685 Fed. Appx. 723,

726 (11th Cir. 2017) (internal quotations omitted). 2 A “single violation of the

statute is sufficient to establish civil liability.” Graveling v. BankUnited N.A., 970

F. Supp. 2d 1243, 1255 (N.D. Ala. 2013), aff’d sub nom. Graveling v. Castle

Mortg. Co., 631 Fed. Appx. 690 (11th Cir. 2015) (internal citation omitted). On

behalf of her daughter, Ms. Calhoun alleges that Sentry Credit’s call to her seeking

information about her daughter is an act prohibited under sections 1692b and

1692c(b) of the FDCPA. (Doc. 22, pp. 4-5, ¶¶ 14-17).

       Section 1692c(b) of the FDCPA generally prohibits debt collectors from

contacting third parties regarding the collection of a consumer’s debt. 15 U.S.C. §




2
  Ms. Calhoun has adequately alleged the first two elements because she has alleged that Sentry
Credit is a debt collector under the FDCPA and that Sentry Credit engaged in collection activity
regarding her daughter’s personal consumer debt. (Doc. 22, pp. 2-4, ¶¶ 4, 6-14).
                                               5
1692c(b); Edwards v. Niagra Credit Solutions, Inc., 584 F.3d 1350, 1353 (11th

Cir. 2009). Section 1692c(b) states:


      Except as provided in section 1692b of this title, without the prior
      consent of the consumer given directly to the debt collector, or the
      express permission of a court of competent jurisdiction, or as
      reasonably necessary to effectuate a postjudgment judicial remedy, a
      debt collector may not communicate, in connection with the collection
      of any debt, with any person other than the consumer, his attorney, a
      consumer reporting agency if otherwise permitted by law, the creditor,
      the attorney of the creditor, or the attorney of the debt collector.


15 U.S.C. §§ 1692c(b). Section 1692b, the “exception” to otherwise prohibited

third-party communications, allows third-party communications “for the purpose

of acquiring location information about the consumer.”       15 U.S.C. § 1692b.

Section 1692b has thus been described as a “‘safe harbor’ provision, setting forth

the limited circumstances under which a debt collector may have contact with third

parties . . . without violating the FDCPA’s general proscription against such

communications.” Litt v. Portfolio Recovery Assocs. LLC, 146 F. Supp. 3d 857,

866 (E.D. Mich. 2015).

         A. Section 1692b

      The Court grants Sentry Credit’s motion to dismiss Ms. Calhoun’s claim

under §1692b because §1692b is an affirmative defense to a claim for a violation

of §1692c(b); §1692b does not provide an independent basis for an FDCPA claim.

Evankavitch v. Green Tree Servicing, LLC,793 F.3d 355 (3d Cir. 2015). If a debt
                                        6
collector attempts to collect location information but does not comply with §1692b

in doing so, then the debt collector may not avail itself of §1692b’s affirmative

defense, and the debt collector may be liable for a violation of §1692c(b). Thomas

v. Consumer Adjustment Co., Inc., 579 F. Supp. 2d 1290, 1298 (E.D. Mo. 2008)

(“Noncompliance with § 1692b is [] a violation of § 1692c(b), and not an

independent violation” of the FDCPA); Morant v. Miracle Financial, Inc., 2012

WL 4174893, *3 (E.D.N.Y. Sept. 17, 2012) (same).

         B. Section 1692c(b)

      As stated above, § 1692c(b) of the FDCPA prohibits debt collectors from

communicating with third parties “in connection with the collection of any debt.”

See infra Part III, pp. 5-6. The FDCPA defines communication as “the conveying

of information regarding a debt directly or indirectly to any person through any

medium.” 15 U.S.C. § 1692a(2). This includes telephone calls.

      Sentry Credit argues that its telephone call to Ms. Calhoun was not a

communication within the meaning of the FDCPA because Ms. Calhoun has not

alleged that anything “related to the debt was discussed.” (Doc. 23, p. 5). Sentry

Credit’s interpretation of the definition of “communication” is too narrow. “The

definition of communication is very broad.” Caceres v. McCalla Raymer, LLC,

755 F.3d 1299, 1302 (11th Cir. 2014). As the Eleventh Circuit has explained:

      [T]he only requirement of the information that is to be conveyed is
      that it must be regarding a debt. [B]y choosing to omit any qualifier
                                        7
       other than requiring that the call must be regarding a debt, Congress
       meant to allow any information, as long as it regards a debt. There is
       no requirement . . . that the information must be specific or thorough .
       . . to be considered a communication.

Hart v. Credit Control, LLC, 871 F.3d 1255, 1258 (11th Cir. 2017) (emphasis in

original);3 see Edwards v. Niagara Credit Sols., Inc., 586 F. Supp. 2d 1346, 1358

(N.D. Ga. 2008), aff’d on other grounds, 584 F.3d 1350 (11th Cir. 2009)

(voicemail referencing an “important matter” without specifically conveying

information about the debt could constitute a communication).

       Under the broad definition of communication, the Court finds that Ms.

Calhoun has sufficiently alleged that Sentry Credit communicated with a third

party in violation of § 1692c(b). Ms. Calhoun alleges that Ms. Brown called her

regarding Beverly Calhoun’s consumer debt. (Doc. 7, p. 4, ¶ 15). The telephone

call transcript reveals that Ms. Brown asked to speak with Beverly Calhoun five

times. (Doc. 22-1, pp. 1-2). Like the debt collector in Edwards, according to the

allegations in the second amended complaint, Ms. Brown told a third party, Ms.

Calhoun, that the telephone call was in a reference to “an important personal

matter of [Beverly Calhoun].” (Doc. 22-1, p. 2).



3
  The issue before the Hart court was “whether a voicemail left by a debt collector constitutes a
‘communication’” under the FDCPA. Hart, 871 F. 3d at 1256. The Hart court’s broad
interpretation of “communication” under the FDCPA nonetheless provides guidance on the issue
of whether a telephone call to a third party constitutes a communication when the debt collector
argues that the telephone call is not a communication because it did not “convey[ ] information
regarding a debt,” as is the case here.
                                               8
      Accordingly, the Court finds that Ms. Calhoun has sufficiently pleaded that

Sentry Credit’s telephone call was a “communication” under the FDCPA because

the call regarded a debt. Caceres v. McCalla Raymer, LLC, 755 F.3d 1299, 1302

(11th Cir. 2014). The Court denies Sentry Credit’s motion to dismiss the claim

that Ms. Calhoun asserts under §1692c(b) on behalf of her daughter.

         C.    Ms. Calhoun’s Partial Motion for Summary Judgment

      Ms. Calhoun seeks partial summary judgment against Sentry Credit for

Sentry Credit’s alleged violation of § 1692b.        (Doc. 29).       As discussed,

noncompliance with § 1692b is “a violation of § 1692c(b), and not an independent

violation of the Act.” Thomas, 579 F. Supp. 2d at 1298. Therefore, the Court

denies Ms. Calhoun’s motion for partial summary judgment.

  IV.    CONCLUSION

      For the reasons described above, the Court dismisses Ms. Calhoun’s claim

on behalf of her daughter for a violation of § 1692b and denies Ms. Calhoun’s

motion for summary judgment. Ms. Calhoun’s claim on behalf of her daughter

under § 1692c(b) may proceed.

      DONE and ORDERED this June 11, 2019.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE



                                        9
